Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US 2014/0275377 A1) in view of Nakazato et al. (US 2016/0036013 A1).
Regarding Claim 1, Yin et al. discloses a composition comprising a polyphenyl ether resin having the terminal group as claimed (para 0010) and specifically discloses in the examples SA9000 (para 0038, line 9; Table 1) which is the modified polyphenyl ether used in the examples of the present invention (para 0144); a cross linking agent triallyl isocyanurate (TAIC) (para 0028) and BMI-TMH (Table 2; para 0039, lines 15-17) which are radically-polymerizable compounds used in the examples of the present invention (para 0154); the catalyst α,α’-bis(tert-butylperoxy) diisopropyl benzene (para 0029, lines 7-8; Claim 7) which is a preferred organic peroxide as disclosed in the specification of the present invention (para 0075, line 9). 
Yin et al. further discloses the composition comprising polymer additive (para 0018) such as copolymers of butadiene and styrene, but does not disclose a styrene-based thermoplastic elastomer in which repeating units having a carbon-carbon unsaturated double bond not belonging to an aromatic ring are contained in an amount less than 10 mol% (presence ratio) with respect to all repeating units.
Nakazato et al. discloses an adhesive compound comprising the polyolefin resin including no carboxyl group and no acid anhydride group Septon 2002 (para 0079, lines 1-2 and 10) which is a suitable styrene-based thermoplastic elastomer having, according to the specification of the present invention, a 0% presence ratio (para 0154, “2002”). Nakazato further discloses that the polyolefin resin including no carboxyl group and no acid anhydride group, such as Septon 2002, improves the moisture barrier property (para 0078).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Yin et al. to incorporate the teachings of Nakazato et al. to produce the resin composition as claimed wherein the polymer additive of Yin et al. comprises Septon 2002. Doing so would improve the moisture barrier property.
Regarding Claims 2 and 6, Yin et al. in view of Nakazato et al. disclose all of the limitations of the present invention according to Claim 1 above, including the use of Septon 2002 as the styrene-based thermoplastic elastomer. The Septon 2002 is described by the specification of the present invention as having a 0% presence ratio in the molecular chain of repeating units having a carbon-carbon unsaturated double bond not belonging to an aromatic ring, as claimed in Claim 2 Claim 6 (para 0154, “2002”).
Regarding Claim 3, given that the claim only further limits an optional, i.e. 0%, component, the claim is considered met by the prior art.
Regarding Claim 4, Yin et al. in view of Nakazato et al. disclose all of the limitations of the present invention according to Claim 1 above. Yin et al. discloses a cross linking agent triallyl isocyanurate (TAIC) (para 0028), which comprises three terminal allyl groups; and BMI-TMH (Table 2; para 0039, lines 15-17), which comprises two terminal maleimide groups. 
Regarding Claim 5, Yin et al. in view of Nakazato et al. disclose all of the limitations of the present invention according to Claim 1 above. Yin et al. discloses SA9000 as the polyphenyl ether (para 0038, line 9) which, according to the specification of the present invention has a weight average molecular weight of 1700 and 1.8 terminal functional groups per molecule represented by the formula (1) (para 0144).
Regarding Claim 8, Yin et al. in view of Nakazato et al. disclose all of the limitations of the present invention according to Claim 1 above. Yin et al. further discloses the composition comprising 40-80 parts by weight of the polyphenylene ether resin, 5-30 parts by weight of the bismaleimide (radical-polymerizable 
Regarding Claim 9, Yin et al. in view of Nakazato et al. disclose all of the limitations of the present invention according to Claim 1 above. Yin et al. further discloses a prepreg comprising the resin composition and a fiberglass cloth substrate (para 0034, lines 1-5).
Regarding Claim 12, Yin et al. in view of Nakazato et al. disclose all of the limitations of the present invention according to Claim 1 above. Yin et al. further discloses a copper-clad laminate comprising copper foils and stack of prepregs which are a cured product of the resin composition (para 0035, lines 1-3). Yin et al. further discloses the resin composition as suitable as an insulation layer (abstract, line 8).
Regarding Claim 13, Yin et al. in view of Nakazato et al. disclose all of the limitations of the present invention according to Claim 1 above. Yin et al. further .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Nakazato as applied to claim 1 above, and further in view of Tanigawa et al. (WO 2016/114286 A1).
Regarding Claims 10 and 11, Yin et al. in view of Nakazato et al. disclose all of the limitations of the present invention according to Claim 1 above, but does not disclose a resin-coated film or resin-coated metal foil as claimed.
Tanigawa et al. discloses a resin film comprising a layer of resin composition and a supporting substrate, wherein the resin composition is either uncured or semi-cured, as claimed in Claim 10 (pg 12, lines 1-4). The supporting substrate can be a metal foil, as claimed in Claim 11 (pg 12, lines 17-18). The supporting substrate improves the handling property of the resin film (pg 12, lines 18-20). 
It would have been obvious to a person having ordinary skill in the art to modify Yin et al in view of Nakazato et al. to incorporate the teachings of Tanigawa et al. and produce an uncured or semi-cured resin film comprising the resin composition and a metal foil supporting substrate. Doing so would improve the handling property of the resin film.
Claims 1-5, 7-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Horiuchi (US 2013/0203922 A1).
Regarding Claims 1-2 and 7, Yin et al. discloses a composition comprising a polyphenyl ether resin having the terminal group as claimed (para 0010) and specifically discloses in the examples SA9000 (para 0038, line 9; Table 1) which is the modified polyphenyl ether used in the examples of the present invention (para 0144); a cross linking agent triallyl isocyanurate (TAIC) (para 0028) and BMI-TMH (Table 2; para 0039, lines 15-17) which are radically-polymerizable compounds used in the examples of the present invention (para 0154); the catalyst α,α’-bis(tert-butylperoxy) diisopropyl benzene (para 0029, lines 7-8; Claim 7) which is a preferred organic peroxide as disclosed in the specification of the present invention (para 0075, line 9). 
Yin et al. further discloses the composition comprising polymer additive (para 0018) such as copolymers of butadiene and styrene, but does not disclose a styrene-based thermoplastic elastomer in which repeating units having a carbon-carbon unsaturated double bond not belonging to an aromatic ring are contained in an amount less than 10 mol% (presence ratio) with respect to all repeating units.
Horiuchi discloses composition comprising polyphenylene ether (para 0010) and a styrene-based elastomer (para 0012) which is preferably a styrene-ethylene-butylene-styrene copolymer that is fully hydrogenated (i.e. 0% unsaturated bonds not belonging to aromatic ring), where this copolymer is preferable because of its good heat resistance (para 0036, lines 7-11).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Yin et al. to incorporate the teachings of Horiuchi to produce the composition of Yin et al. wherein the polymer additive comprises a styrene-ethylene-butylene-styrene copolymer that is fully hydrogenated. Doing so would provide good heat resistance.
Regarding Claim 3, given that the claim only further limits an optional, i.e. 0%, component, the claim is considered met by the prior art.
Regarding Claim 4
Regarding Claim 5, Yin et al. in view of Horiuchi disclose all of the limitations of the present invention according to Claim 1 above. Yin et al. discloses SA9000 as the polyphenyl ether (para 0038, line 9) which, according to the specification of the present invention has a weight average molecular weight of 1700 and 1.8 terminal functional groups per molecule represented by the formula (1) (para 0144).
Regarding Claim 8, Yin et al. in view of Horiuchi disclose all of the limitations of the present invention according to Claim 1 above. Yin et al. further discloses the composition comprising 40-80 parts by weight of the polyphenylene ether resin, 5-30 parts by weight of the bismaleimide (radical-polymerizable compound), and 5-30 parts by weight of polymer additives (which in view of Horiuchi above can be a styrene-based thermoplastic elastomer as claimed) (para 0009; claim 1), as well as 40-80 parts by weight of a crosslinking agent TAIC (radical-polymerizable compound) (para 0028; Claim 5). Yin et al. further discloses, in Example A8, 37.5 parts SA9000, 15 parts BMI-TMH, and 37.5 parts TAIC, for a sum of 90 parts; and 10 parts of polymer additive (Table 2).
Regarding Claim 9, Yin et al. in view of Horiuchi disclose all of the limitations of the present invention according to Claim 1 above. Yin et al. further 
Regarding Claim 12, Yin et al. in view of Horiuchi disclose all of the limitations of the present invention according to Claim 1 above. Yin et al. further discloses a copper-clad laminate comprising copper foils and stack of prepregs which are a cured product of the resin composition (para 0035, lines 1-3). Yin et al. further discloses the resin composition as suitable as an insulation layer (abstract, line 8).
Regarding Claim 13, Yin et al. in view of Horiuchi disclose all of the limitations of the present invention according to Claim 1 above. Yin et al. further discloses the resin composition as suitable as an insulation layer of a circuit board (Abstract, lines 8-9).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. in view of Horiuchi as applied to claim 1 above, and further in view of Tanigawa et al. (WO 2016/114286 A1).
Regarding Claims 10 and 11, 
Tanigawa et al. discloses a resin film comprising a layer of resin composition and a supporting substrate, wherein the resin composition is either uncured or semi-cured, as claimed in Claim 10 (pg 12, lines 1-4). The supporting substrate can be a metal foil, as claimed in Claim 11 (pg 12, lines 17-18). The supporting substrate improves the handling property of the resin film (pg 12, lines 18-20). 
It would have been obvious to a person having ordinary skill in the art to modify Yin et al in view of Horiuchi to incorporate the teachings of Tanigawa et al. and produce an uncured or semi-cured resin film comprising the resin composition and a metal foil supporting substrate. Doing so would improve the handling property of the resin film.
Claims 1, 4-5, 7-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. in view of Endo et al. (US 2016/0289446 A1).
Regarding Claims 1 and 7, Yin et al. discloses a composition comprising a polyphenyl ether resin having the terminal group as claimed (para 0010) and specifically discloses in the examples SA9000 (para 0038, line 9; Table 1) which is the modified polyphenyl ether used in the examples of the present invention (para 0144); a cross linking agent triallyl isocyanurate (TAIC) (para 0028) and BMI-TMH (Table 2; para 0039, lines 15-17) which are radically-polymerizable compounds used in the examples of the present invention (para 0154); the 
Yin et al. further discloses the composition comprising polymer additive (para 0018) such as copolymers of butadiene and styrene, but does not disclose a styrene-based thermoplastic elastomer in which repeating units having a carbon-carbon unsaturated double bond not belonging to an aromatic ring are contained in an amount less than 10 mol% (presence ratio) with respect to all repeating units.
Endo et al. discloses composition comprising polyphenylene ether (PPE) (para 0067) and hydrogenated styrene based elastomer that has 0.5-5% unsaturated double bonds (para 0144) where the elastomer includes hydrogenated styrene isoprene (para 0147). The hydrogenated styrene isoprene elastomer has excellent compatibility with PPE (para 0147) as well as improved heat resistance, electrical characteristics, thermal expansion, and adhesiveness (para 0151).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Yin et al. to incorporate the teachings of Endo et al. to produce the composition of Yin et al. 
Regarding Claim 4, Yin et al. in view of Endo et al.  discloses all of the limitations of the present invention according to Claim 1 above. Yin et al. discloses a cross linking agent triallyl isocyanurate (TAIC) (para 0028), which comprises three terminal allyl groups; and BMI-TMH (Table 2; para 0039, lines 15-17), which comprises two terminal maleimide groups. 
Regarding Claim 5, Yin et al. in view of Endo et al.  disclose all of the limitations of the present invention according to Claim 1 above. Yin et al. discloses SA9000 as the polyphenyl ether (para 0038, line 9) which, according to the specification of the present invention has a weight average molecular weight of 1700 and 1.8 terminal functional groups per molecule represented by the formula (1) (para 0144).
Regarding Claim 8, Yin et al. in view of Endo et al. disclose all of the limitations of the present invention according to Claim 1 above. Yin et al. further discloses the composition comprising 40-80 parts by weight of the polyphenylene ether resin, 5-30 parts by weight of the bismaleimide (radical-polymerizable 
Regarding Claim 9, Yin et al. in view of Endo et al.  disclose all of the limitations of the present invention according to Claim 1 above. Yin et al. further discloses a prepreg comprising the resin composition and a fiberglass cloth substrate (para 0034, lines 1-5).
Regarding Claim 12, Yin et al. in view of Endo et al.  disclose all of the limitations of the present invention according to Claim 1 above. Yin et al. further discloses a copper-clad laminate comprising copper foils and stack of prepregs which are a cured product of the resin composition (para 0035, lines 1-3). Yin et al. further discloses the resin composition as suitable as an insulation layer (abstract, line 8).
Regarding Claim 13, Yin et al. in view of Endo et al.  disclose all of the limitations of the present invention according to Claim 1 above. Yin et al. further .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. in view of  Endo et al. as applied to claim 1 above, and further in view of Tanigawa et al. (WO 2016/114286 A1).
Regarding Claims 10 and 11, Yin et al. in view of Endo et al. disclose all of the limitations of the present invention according to Claim 1 above, but does not disclose a resin-coated film or resin-coated metal foil as claimed.
Tanigawa et al. discloses a resin film comprising a layer of resin composition and a supporting substrate, wherein the resin composition is either uncured or semi-cured, as claimed in Claim 10 (pg 12, lines 1-4). The supporting substrate can be a metal foil, as claimed in Claim 11 (pg 12, lines 17-18). The supporting substrate improves the handling property of the resin film (pg 12, lines 18-20). 
It would have been obvious to a person having ordinary skill in the art to modify Yin et al in view of Endo et al. to incorporate the teachings of Tanigawa et al. and produce an uncured or semi-cured resin film comprising the resin composition and a metal foil supporting substrate. Doing so would improve the handling property of the resin film.
Response to Arguments
In light of applicant’s amendments to Claim 1 filed 04/12/2021, the 103 rejections of record of Claims 1-13 over Yin et al. in view of Tanigawa et al. are withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/BETHANY M MILLER/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787